1

2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
4

5                                                      Case No.
6
                                                 )
       ROBERT JOHNSON,                           )
7
       Plaintiff                                 )
8                                                )         2:20-cv-02185-WBS-DM
       v.                                        )     ORDER TO DISMISS WITH
9
                                                 )     PREJUDICE
10     TRANSWORLD SYSTEMS INC.;                  )
       EXPERIAN INFORMATION                      )
11
       SOLUTIONS, INC.; and DOES 1-10,           )
12     inclusive,                                )
       Defendants.                               )
13
                                                 )
14
                                                 )
15

16          IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
17   this matter is dismissed in its entirety with prejudice pursuant to Federal Rule of
18   Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
19   attorneys’ fees.
20

21          Dated: July 8, 2021
22

23

24

25

26

27

28




                                        Order to Dismiss - 1
